                 Case 2:20-cr-00181-JAM Document 50 Filed 12/04/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0181 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   MICHAEL GARCIA,                                     DATE: December 8, 2020
       also known as “Smokes,”                           TIME: 9:30 a.m.
15   NANCY DALILA GARCIA ESCOBAR,                        COURT: Hon. John A. Mendez
     GONZALO RUIZ GARCIA, and
16   TYLOR JEFFERY COMBS,
17                                Defendants.
18

19                                              STIPULATION

20          1.      By previous order, this matter was set for status on December 8, 2020.

21          2.      On November 23, 2020, a deputy from the U.S. Marshals Service notified the parties that

22 Mr. Gonzalo Garcia had passed away the previous night. The government will move to dismiss charges

23 against Mr. Garcia upon receipt of the death certificate.

24          3.      By this stipulation, defendants now move to continue the status conference until February

25 23, 2021, and to exclude time between December 8, 2020, and February 23, 2021, under Local Code T4.

26          4.      The parties agree and stipulate, and request that the Court find the following:

27                  a)     The government has represented that the discovery associated with this case

28          includes over 20 gigabytes of evidence in electronic form, including multiple hours of covert


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00181-JAM Document 50 Filed 12/04/20 Page 2 of 3


 1           recordings, pictures, investigative reports, and related documents. All of this discovery has been

 2           either produced directly to counsel and/or made available for inspection and copying.

 3                   b)      Counsel for defendants desire additional time to consult with their clients, review

 4           the current discovery, conduct investigation and research related to the charges, to review and

 5           copy discovery for this matter, to discuss potential resolutions with their clients, and to otherwise

 6           prepare for trial.

 7                   c)      Counsel for defendants believe that failure to grant the above-requested

 8           continuance would deny them the reasonable time necessary for effective preparation, taking into

 9           account the exercise of due diligence.

10                   d)      The government does not object to the continuance.

11                   e)      Based on the above-stated findings, the ends of justice served by continuing the

12           case as requested outweigh the interest of the public and the defendant in a trial within the

13           original date prescribed by the Speedy Trial Act.

14                   f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15           et seq., within which trial must commence, the time period of December 8, 2020 to February 23,

16           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18           of the Court’s finding that the ends of justice served by taking such action outweigh the best

19           interest of the public and the defendant in a speedy trial.

20 //

21

22 //

23

24 //

25

26 //

27

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00181-JAM Document 50 Filed 12/04/20 Page 3 of 3


 1          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: December 3, 2020                                  MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ ADRIAN T. KINSELLA
 8                                                            ADRIAN T. KINSELLA
                                                              Assistant United States Attorney
 9

10
     Dated: December 3, 2020                                  /s/ LEXI P. NEGIN
11                                                            LEXI P. NEGIN
                                                              Counsel for Defendant
12                                                            MICHAEL GARCIA
     Dated: December 3, 2020                                  /s/ MICHAEL D. LONG
13                                                            MICHAEL D. LONG
                                                              Counsel for Defendant
14                                                            NANCY DALILA GARCIA ESCOBAR
15   Dated: December 3, 2020                                  /s/ JARED FAVERO
                                                              JARED FAVERO
16                                                            Counsel for Defendant
                                                              GONZALO GARCIA
17
     Dated: December 3, 2020                                  /s/ DAVID GARLAND
18                                                            DAVID GARLAND
                                                              Counsel for Defendant
19                                                            MICHAEL GARCIA
20

21

22
                                            FINDINGS AND ORDER
23
            IT IS SO FOUND AND ORDERED this 4th day of December, 2020.
24

25                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
26                                                     UNITED STATES DISTRICT COURT JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
